302 N.Y. 837 (1951)
In the Matter of the Claim of Dominick Salemi, Appellant,
v.
Farrand Optical Co., Inc., et al., Respondents. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued May 14, 1951.
Decided May 24, 1951
Augustine F. Massa for appellant.
Charles P. Barre and George A. Garvey for Farrand Optical Co., Inc., and another, respondents.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order of the Appellate Division reversed and decision and award of the Workmen's Compensation Board reinstated, with costs in this court and in the Appellate Division. The evidence, while insufficient to sustain the board's finding that claimant's loss of vision in his left eye was caused by the accident of November 14, 1944, was nevertheless sufficient to sustain the further findings of the board that, on March 21, 1945, while claimant was workng for his employer on a grinder, a foreign body entered his left eye and that the loss of vision resulted therefrom. The failure to file a claim within two years does not bar claimant from receiving compensation as the medical treatment administered by the employer's plant nurse in removing the foreign body from his eye constituted an advance payment within the meaning of section 28 of the Workmen's Compensation Law. No opinion.